Citation Nr: 1442943	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from August 1965 and August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The Board also notes that in his October 2009 VA Form 9 Substance Appeal the Veteran requested a Board hearing.  He was scheduled for a BVA hearing in June 2014, however, he failed to appear for the scheduled hearing.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

2.  It is at least as likely as not that the appellant's service connected disability renders him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent disabling for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.15, 4.16, 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2007 and June 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Posttraumatic stress disorder 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's posttraumatic stress disorder is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.   A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Veteran appeals the denial of entitlement to a rating higher than 30 percent disabling for posttraumatic stress disorder.  Based on the evidence of record, the Board finds that a 70 percent disability rating for PTSD is warranted.  In this regard, the evidence shows psychiatric symptoms of social withdrawal, neglect of hygiene and appearance, hypervigilance, irritability, distrust of people, occasional paranoia and avoidance.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas has been shown.  The Board is mindful that the Veteran's psychiatric disability consists of the service connected PTSD and the non service connected schizoaffective disorder.  While there is evidence that the Veteran's non service connected schizoaffective disorder causes the majority of his psychiatric symptoms, it is noted in the record that there is an overlap in symptoms.  In resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for PTSD are warranted.  Hence, entitlement to a 70 percent rating for PTSD is granted.  It is noted that the recent examiner reported an overlap of psychiatric symptoms and assigned GAF scores that were low, as discussed in more detail below.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD as a majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated.  In this regard, there is no competent evidence that the Veteran's posttraumatic stress disorder alone causes total occupational and social impairment.  Rather, the October 2013 VA examiner found that the Veteran's psychiatric disabilities caused occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  Furthermore, when examined in October 2013, the VA examiner expressed that he was unable to differentiate what symptoms are attributable to each diagnosis.  He stated, however, that the Veteran's psychosis, paranoia, visual and auditory hallucinations, bizarre behavior and neglect of hygiene/appearance are due to his schizoaffective disorder while his symptoms of flashbacks, re-experiencing symptoms and avoidance were due to his PTSD.  When considering the current functioning related solely to PTSD, there is no showing of total occupational and social impairment as contemplated by the schedule.  The evidence to include the VA examinations, outpatient treatment records and lay statements of record, demonstrate social and occupational impairment in most areas but not total occupational and social impairment due solely to his PTSD.   

The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment due to PTSD is not shown by the record.  His PTSD symptoms to include, but not limited to, flashbacks, re-experiencing symptoms and avoidance have been contemplated in the 70 percent rating.  Such symptoms do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a global assessment of functioning score is to be considered a global assessment of functioning score is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.  Nevertheless, it is notable that for the period considered in this appeal the Veteran's global assessment of functioning scores ranged between 35 and 45 with the majority of the scores indicating serious symptoms.  In the view of the Board, the global assessment of functioning scores are consistent with the Veteran's PTSD symptomatology and no more than a 70 percent rating.

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the global assessment of functioning scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish total occupational and social impairment.  Neither the lay or credible medical evidence shows these symptoms have been persistent or rises to the level required for a 100 percent evaluation.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 70 percent.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for PTSD which is now evaluated as 70 percent disabling.  He contends that his service connected PTSD prevents him for obtaining and maintaining substantially gainful employment.  The Board has been presented with positive and negative evidence regarding the impact of the Veteran's PTSD on his employability.  Given the evidence discussed in the VA compensation examinations, the VA treatment records and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  


ORDER

Entitlement to a rating of 70 percent disabling for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


